Per Curiam:

This action was brought to recover commission for selling real estate. The oause was tried by the court and jury, and their verdict and.judgment were for plaintiff. The errors assigned and argued by the plaintiff in error are that the court erred in overruling the demurrer to the plaintiff’s evidence, and misconduct of the attorney for plaintiff in arguing the case to the jury. The record' discloses that there wás sufficient competent evidence introduced by the plaintiff to justify the court’s overruling the demurrer. There was no misconduct on the part of counsel, which is discoverable from the record.
The judgment is affirmed.